Citation Nr: 9936038
Decision Date: 12/29/99	Archive Date: 02/08/00

DOCKET NO. 97-20 325               DATE DEC 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Entitlement to service connection for nasoseptal deviation with
spur formation and collapsed nasal valve.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Howard M. Scott, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) from a February 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On August 31, 1998, the Board entered a decision that denied the
veteran's claim for entitlement to service connection for
nasoseptal deviation with spur formation and collapsed nasal valve.
The Board also remanded the issue of entitlement to service
connection for nosebleeds, on the basis of aggravation, to the RO
for additional development. For the reasons provided below, the
Board decision denying service connection is vacated.

ORDER TO VACATE

As noted above, in August 1998, the Board issued a decision denying
the veteran's claim for nasoseptal deviation with spur formation
and collapsed nasal valve, on the grounds that the disorder pre-
existed service and was not aggravated thereby. In July 1998, the
then United States Court of Veterans Appeals, now the United States
Court of Appeals for Veterans Claims (Court), issued a decision
that advanced the law regarding the presumption of soundness and
the conditions justifying a conclusion that a disorder existed
prior to entry into service. See Miller v. West, 11 Vet. App. 345
(1998).

Upon review of the August 1998 Board decision, and in view of the
standard set by Miller, the Board finds that the veteran was not
given the benefit of the presumption of soundness, that certain
statements made by the veteran, and by a service colleague who
treated the veteran in service, were not given due weight, and that
the veteran was constructively denied due process of law under 38
U.S.C.A. 5107. Accordingly, the Board's August 31, 1998, decision
denying service connection for

2 - 

nasoseptal deviation with spur formation and collapsed nasal valve,
is hereby vacated. See 38 C.F.R. 20.904 (1998).

BRUCE KANNEE 
Member, Board of Veterans' Appeals

3 -


Citation Nr: 9826152  
Decision Date: 08/31/98    Archive Date: 09/09/98

DOCKET NO.  97-20 325 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for nasoseptal 
deviation with spur formation and collapsed nasal valve.

2.  Entitlement to service connection for nosebleeds, on the 
basis of aggravation.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from June 1990 to June 1996.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the veteran's claim on 
appeal.

The issue of entitlement to service connection for 
nosebleeds, on the basis of aggravation, is dealt with in the 
remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that a nasal disorder, to 
include nasoseptal deviation with spur formation and 
collapsed nasal valve, was incurred in service.  
 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for service 
connection for nasoseptal deviation with spur formation and 
collapsed nasal valve.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Nasoseptal deviation with spur formation and collapsed 
nasal valve was clearly and unmistakably present prior to 
service, but the underlying condition did not increase in 
severity during service.


CONCLUSION OF LAW

Nasoseptal deviation with spur formation and collapsed nasal 
valve existed prior to service and was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 1991); 
38 C.F.R. § 3.306(a), (b) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for nasoseptal deviation with 
spur formation and collapsed nasal valve, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131. Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(1997).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a).

Service medical records noted no complaints of or treatment 
for nasoseptal deviation with spur formation and collapsed 
nasal valve in service.  The veterans entrance examination 
report noted no abnormality of the nose and he did not 
provide a history of nose trouble.  His separation 
examination report noted that the veteran's nose was normal 
but that the veteran had a history of recurrent nosebleeds, 
idiopathic, status post cauterization, that existed prior to 
entry, with no current disability. 

In April 1997, correspondence was received from a Navy 
acquaintance of the veteran's, who stated that he had treated 
the veteran for various disorders in service and noted that 
the veteran had had a history of septal deviation and a bone 
spur.  While the medical qualifications of the author are 
unknown, the Board notes that the veterans service medical 
records indicate that this individual did in fact treat the 
veteran in service for numerous medical complaints, although 
there is no record of treatment for any nasal disorder.  

An October 1996 VA examination report noted a diagnosis of 
deviated nasal septum to the right with a nasal spur on the 
left, and a nasal collapse on the left.  In a January 1997 
addendum report, the VA physician opined that:

with no evidence of nasal injury while in 
the service and no change in his 
condition during the time of service, 
there is no indication in the available 
record that [nasoseptal deviation with 
spur formation and collapsed nasal valve] 
is connected with [or] was permanently 
aggravated by [the veteran's] time in the 
service.  

The Board notes that the veteran has not presented evidence 
of incurrence of nasoseptal deviation with spur formation and 
collapsed nasal valve in service.  The correspondence from 
the veteran's service colleague indicated merely that the 
veteran had a history of nasoseptal deviation with spur 
formation in service, not that the disorder was incurred in 
service.  In view of the VA examiners opinion that 
nasoseptal deviation with spur formation and collapsed nasal 
valve were not incurred in service, and the absence of any 
medical evidence or competent opinion to the contrary , the 
Board finds that the preponderance of the evidence indicates 
that nasoseptal deviation with spur formation and collapsed 
nasal valve were not incurred in service. 

Furthermore, the Board finds that the preponderance of the 
evidence indicates that nasoseptal deviation with spur 
formation and collapsed nasal valve were not aggravated by 
service.  Generally, veterans are presumed to have entered 
service in sound condition as to their health.  See 38 
U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet.App. 225, 227 
(1991).  This presumption attaches unless the veteran 
undergoes an examination which detects the disability for 
which service connection is now being sought.  The 
presumption of soundness, however, is rebuttable.  Despite 
any findings (or lack thereof) made during the induction 
examination, the presumption does not apply where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  As the veteran's service medical records show, no 
nasal disorder was detected during his enlistment 
examination.  Therefore, the Board must initially presume 
that he was sound upon entry into the armed services.

However the Board finds that in this case the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
the veteran suffered from nasoseptal deviation with spur 
formation and collapsed nasal valve prior to his entry into 
service.  As noted above, the January 1997 VA addendum report 
contained an opinion that, in view of the lack of evidence of 
in-service incurrence, nasoseptal deviation with spur 
formation and collapsed nasal valve most likely . . . 
occurred prior to . . . service . . . either at birth or 
during his childhood or adolescence.  Furthermore, the VA 
examiner opined that nasoseptal deviation with spur formation 
and collapsed nasal valve was not permanently aggravated by 
service.  The veteran has not presented any medical evidence 
to the contrary.  Therefore, the Board concludes that there 
is no basis in the record upon which service connection for 
nasoseptal deviation with spur formation and collapsed nasal 
valve may be granted and the claim is denied.



ORDER

Entitlement to service connection for nasoseptal deviation 
with spur formation and collapsed nasal valve is denied.


REMAND

Private treatment records from December 1986 noted that the 
veteran had recurrent epistaxis and received cauterization of 
the left Kiesselbachs plexus area.  In April 1997 
correspondence was received from a Navy acquaintance of the 
veteran's.  This individual stated that he had treated the 
veteran for various disorders in service and that the veteran 
had at least half a dozen episodes of non-traumatic 
exclusive right sided epistaxis in service, and that 
these episodes were thought to have been exacerbated by the 
dry air on board.  While the medical qualifications of the 
author are unknown, he described himself as a medical 
department representative.  Furthermore, the Board notes that 
the veterans service medical records indicate that this 
individual did in fact treat the veteran in service for 
numerous medical complaints, although there is no record of 
treatment for nose bleeds.  This is sufficient to well ground 
the claim.

Because the claim is well grounded, VA has a duty to assist 
the veteran in the development of his claim.  An October 1996 
VA examination report noted that the veteran had a history of 
recurrent epistaxis in the left in high school which had been 
cauterized and had been resolved.  The veteran reported a 
history of recurrent epistaxis every three to four weeks, 
since 1992, which the veteran attributed to the dry 
environment in submarines.  He complained that he was still 
having frequent epistaxis.  The veteran was diagnosed with 
recurrent epistaxis, greater on the left than on the right, 
deviated nasal septum to the right with a nasal spur on the 
left, and a nasal collapse on the left.  

In a January 1997 addendum report, a VA physician noted that 
the veteran reported a history of recurrent nose bleeds which 
were cauterized prior to the veteran's entry into service.  
The report noted further that while in service, the veteran 
had recurrent nose bleeds although none apparently serious 
enough to require attention by the medical officer.  In 
neither the examination nor the addendum reports was an 
opinion provided regarding the etiology of the veteran's 
epistaxis, or regarding whether epistaxis had been aggravated 
by service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development of the case is desirable.  
Accordingly this case is REMANDED for the following action:

The veteran should be re-examined, 
preferably by the same physician who 
conducted the October 1996 examination, 
to determine the current extent, nature 
and etiology of his epistaxis.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and the results 
included in the claims file.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is further 
requested to review the entire medical 
record, including the service medical 
records, the December 1986 treatment 
report, and the December 1997 letter from 
the veteran's service colleague.  Based 
on this review and the clinical findings 
contained in the VA examination report, 
the examiner is requested to offer an 
opinion regarding whether it is at least 
as likely as not that epistaxis underwent 
an increase in severity during service 
beyond the natural progression of the 
disorder.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1997), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




           
     BRUCE KANNEE 
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -

